DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants arguments dated 17 February 20201.  Claims 1-14 and 21 are pending in the application.  Claims 1-14 have been amended.  Claim 21 is new.  Claims 15-20 have been cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of French Application No. FR1855502 was received on 08 August 2019 as required by 37 CFR 1.55.

Drawings
The drawings filed on 20 June 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eremity et al. (US 6,575,556 B1), hereinafter Eremity, in view of Martin et al. (US PGPub 2010/0271441 A1), hereinafter Martin.
With regard to Claim 21, Eremity discloses a print head of a continuous ink jet printer (Abstract; Fig. 1), comprising: 
a cavity (Fig. 4; main conduit 8) for the circulation of at least one ink jet (Fig. 4; Col. 6, Lines 26-44), delimited laterally by a first side wall and a second side wall, both at least partially parallel to a direction of flow of the at least one ink jet in the cavity (Fig. 4); 
at least one nozzle for producing the at least one ink jet in said cavity (orifice 9); 
at least one electrode for sorting drops or segments of the at least one ink jet intended for printing from drops or segments of the at least one ink jet that are not intended for printing (Col. 4, Lines 23-38; 4A-4C; Fig. 4); 
an outlet slot that is open onto an exterior of the cavity (Fig. 4), the outlet slot being configured to permit the drops or segments of the at least one ink jet intended for printing to exit the cavity (Fig. 4; outlet slot is orifice 9); 
a gutter (catcher 5) for recovering the drops or segments of the at least one ink jet that are not intended for printing (Col. 4, Lines 23-38); 
Eremity further discloses cleaning fluid (solvent) flowing through the orifice 9 and into the main conduit (cavity) 8 and having a pulsating flow or pulsed fluid pressure (Col. 5, Line 65 to Col. 6, Line 44); and a supply circuit supplying the cleaning fluid (Col. 5, Line 65 to Col. 6, Line 44; control system to operate).
However, Eremity does not explicitly disclose at least one spraying nozzle, arranged in said cavity, for projecting at least one cleaning fluid towards at least one of the gutter, or the at least one electrode for sorting drops or segments of the at least one ink jet; and a supply circuit supplying at least said at least one spraying nozzle with said at least one cleaning fluid.
The secondary reference of Martin discloses at least one spraying nozzle (¶0015-0016, utilizing an inlet to generate a spray of ink solvent into the internal head), arranged in said cavity (¶0015-0016; Figs. 2-3), for projecting at least one cleaning fluid towards at least one of the gutter, or the at least one electrode for sorting drops or segments of the at least one ink jet (Fig. 2; ¶0040-0041); and a supply circuit supplying at least said at least one spraying nozzle with said at least one cleaning fluid (¶0042-0044, valves to control supply of cleaning fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying nozzle in said cavity of Martin, with the printhead of Eremity, in order to spray ink solvent that coats internal surfaces of the print head to dissolve ink deposits on these internal surfaces, without requiring that the cavity is completely filled with solvent, and also ensures that the solvent is removed no matter what the 
orientation of the print head without the need for multiple drainage lines 
which would be required if the volumes were drained under gravity, as taught by Martin (¶0015-0016; 0040-0043).

Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowance for claim 1 is that applicants claimed invention includes a print head of a continuous ink jet printer having at least one spraying nozzle, arranged in said cavity, for projecting at least one cleaning fluid towards at least one inner portion of the cavity and an actuator driving said at least one spraying nozzle in rotation about a first axis, perpendicular to the direction of flow of the at least one ink jet in the cavity and a supply circuit supplying at least said at least one spraying nozzle with said at least one cleaning fluid.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-14 are allowed because they depend from claim 1.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853